Title: Thomas Jefferson to Edmund Bacon, 11 August 1819
From: Jefferson, Thomas
To: Bacon, Edmund


          
            Dear Sir
            Pop. For. Aug. 11. 19.
          
          Your letter of the 4th could not leave Charlottesville till the 8th and was recieved here on the 9th. our mail starts for Charlottesville tomorrow & will arrive there on Saturday at 6. P.M. I am glad you have given the assistance of a hand to each cooper’s shop, and wish it to be continued, and even more help to be given if necessary, for I look to the offal of the mill as our only resource for bread. I think it very certain that bread will not be made in the upper country generally. if we can keep the mill going it will be a resource for the present. after these two objects are secured, the next in importance is the river canal to the sawmill. I have engaged here the best mill wright  have ever known to go and rebuild the sawmill and  the gristmill as soon as the canal is done. I salute you with friendship and esteem.
          
            Th: Jefferson
          
        